Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding the amendments filed, it is noted that the prior art of record lacks the claimed features of a lacrosse practice aid comprising a plate with a fixed lip catch on the upper edge and jaws disposed at the lower edge where the lip catch holds a portion of the head frame between the lip catch and plate and the jaws confine the shaft of the lacrosse stick as claimed.
While references like Herman disclose a lacrosse training aid for a similar purpose, the art lacks the specific structural features claimed in the instant application. 
Therefore, the claims are found to be in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711